Petition for reargument is denied.
We deem it proper to add however that in the opinion we did not express recognition of the fact that the elevator company may properly hedge when it sells stored grain and carry that hedge until the storage tickets are redeemed. Doubtless it should do this. We may have erroneously stressed the failure of plaintiffs to make inquiry as to the disposition of stored oats shipped out as well as their failure to ask for explanations or making an investigation to learn that the transaction was justified as a hedge. The language used by us in an unduly restricted sense related to the evidence and circumstances indicating that plaintiffs knew that the transaction was not a hedge and we are of the opinion that because of other things mentioned in the opinion our conclusion was correct and it will not be disturbed because of the error which we acknowledge.